Citation Nr: 0605583	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as an adjustment disorder.

Entitlement to service connection for hypertension.

Entitlement to service connection for a systolic murmur.

Entitlement to service connection for dysplasia.

Entitlement to service connection for a low back disorder.

Entitlement to service connection for left heel Achilles 
tendonitis.

Entitlement to service connection for right heel Achilles 
tendonitis.

Entitlement to service connection for a left hip disorder.

Entitlement to service connection for a right hip disorder.

Entitlement to service connection for a right shoulder 
strain.

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from October 1985 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied entitlement to service 
connection for the disorders currently at issue.

The Board remanded the claim in August 2003 for further 
development.

This claim of entitlement to service connection for a low 
back disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The veteran does not have current diagnoses of an 
acquired psychiatric disorder, a systolic murmur, dysplasia, 
left or right heel Achilles tendonitis, a left or right hip 
disorder, right shoulder strain, or sleep apnea.

3.  The evidence does not reasonably show that chronic or 
essential hypertension had its origins during service, or for 
many years thereafter.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as an 
adjustment disorder, was not incurred in or aggravated during 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2005).

2.  Hypertension was not incurred in or aggravated during 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A systolic murmur was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Dysplasia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  Left heel Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  Right heel Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

7.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

8.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

9.  A right shoulder strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

10.  Sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in March 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  She has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the veteran before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records reflect treatment for psychiatric 
complaints in September 1987 and September 1988.  She was 
diagnosed with an adjustment disorder and depressed mood.  
Service medical records dated in August 1986, February 1988 
and March 1990 documented treatment for a right shoulder 
strain.  An April 1990 service medical record noted that a 
benign systolic murmur had been detected.  An August 1989 
service medical record documented complaints of right iliac 
crest pain.  X-rays of the pelvis and right hip were 
interpreted as being normal.  An undated physical profile 
noted that the veteran was placed on a temporary profile due 
to right Achilles tendonitis.  Service medical records 
document multiple blood pressure readings during the 
veteran's period of service.  The highest blood pressure 
reading of record is 127/87.

An August 1999 VA gynecological examination report noted that 
medical records were not available for review.  The veteran 
reported previous treatment for cervical dysplasia.  No 
diagnoses were noted and the examiner indicated that the 
veteran's pap smear was negative.

An August 1999 VA examination report noted that the veteran's 
claims folder was reviewed.  The examiner noted a diagnosis 
of hypertension.  He also indicated that a systolic murmur 
was not found.  He also noted the bilateral ankle tendinitis, 
a bilateral hip disorder, and right shoulder strain were not 
found.  The examiner noted that she had bilateral hip 
arthralgias.  The examiner pointed out that a sleep disorder 
could not be diagnosed because the veteran did not report for 
the sleep study.

An August 1999 VA x-ray of the right shoulder, taken in 
conjunction with the VA examination, was interpreted as 
showing a normal right shoulder.  August 1999 VA x-rays of 
the hips, taken in conjunction with the VA examination, were 
interpreted as being normal.

A July 2002 VA treatment note indicated that the veteran was 
being treated for hypertension.  It was noted that she had 
been diagnosed four years prior.

An April 2004 VA gynecological examination noted that the 
veteran was being evaluated for a history of cervical 
dysplasia.  The examiner noted he reviewed the veteran's 
complete medical records.  The examiner noted that the 
veteran had two negative pap smears and a pap smear, dated 
7/25, that showed mild dysplasia.  The examiner noted a 
diagnosis of past history of dysplasia.

An April 2004 VA examination report noted that the examiner 
reviewed the veteran's claims folder and her VA medical 
records.  The examiner documented the veteran's complaints 
and pertinent clinical records.  He specifically noted that 
the veteran denied any symptoms associated with bilateral 
Achilles tendinitis, a bilateral hip disorder, and right 
shoulder strain.  The examiner specifically noted the service 
medical record documenting a systolic murmur and noted that 
it had not been detected in his previous 1999 VA examination.  
The examiner diagnosed the veteran with essential 
hypertension.  He noted that a systolic murmur was not found.  
He stated that the veteran's bilateral Achilles tendinitis, 
bilateral hip disorder and right shoulder strain were 
resolved.  The examiner noted that the veteran's sleep and 
psychiatric disorders were to be evaluated separately.

A June 2004 letter to the veteran informed her that she had 
failed to report for VA examinations scheduled to evaluate 
her psychiatric and sleep disorders.  This letter contained 
the provisions of 38 C.F.R. § 3.655, and informed the veteran 
of the consequences of failure to report to a VA examination.  
The RO informed the veteran that, if she was willing to 
report for them, such examinations would be rescheduled.  The 
veteran was asked to respond to this notice within 30 days to 
reschedule the examinations.  She did not respond to the 
letter.

A November 2004 VA treatment note indicated that the veteran 
was being treated for hypertension.  It was noted that she 
was diagnosed in 1998.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hypertension, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2005).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.   38 C.F.R. 
§ 3.655(b)(2005) (emphasis added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran does not have 
current diagnoses of an acquired psychiatric disorder, a 
systolic murmur, dysplasia, left or right heel Achilles 
tendonitis, a left or right hip disorder, right shoulder 
strain, or sleep apnea.  With regard to the psychiatric and 
sleep disorders, the veteran has been afforded several 
opportunities to present for a VA examination to determine 
whether she has a currently diagnosed disorder.  However, the 
veteran has failed to report for such examinations.  In June 
2004, the veteran was informed of the consequences of her 
failure to report for such examinations, and was also given 
an opportunity to request that such examinations be 
rescheduled.  The veteran did not respond to this letter.  
The duty to assist is not boundless and it is not a one-way 
street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  In this 
instance, these issues must be decided based on the evidence 
currently of record.  See 38 C.F.R. § 3.655.  Accordingly, in 
the absence of currently diagnosed psychiatric and sleep 
disorders, service connection for an acquired psychiatric 
disorder, to include and adjustment disorder, and sleep apnea 
is denied.

The August 1999 and April 2004 VA examination reports both 
noted that the veteran's bilateral Achilles tendonitis, and 
right shoulder strain had resolved.  The August 1999 VA 
examination report noted that the veteran reported she was 
asymptomatic.  In addition, a bilateral hip disorder and 
systolic murmur were not found on examination.  The Board 
notes that the August 1999 VA examination report did note a 
diagnosis of bilateral hip arthralgia.  However, pain is not, 
of itself, a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (unless a veteran suffers from an 
underlying disability or condition, such as loss of normal 
body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability).  Finally, the April 2004 VA 
gynecological examination report noted that the veteran had 
been treated for a history of dysplasia.  However, dysplasia 
was not found on examination.  In the absence of a diagnosed 
disorder, service connection for a systolic murmur, 
dysplasia, bilateral Achilles tendonitis, a bilateral hip 
disorder, and right shoulder sprain is denied.

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
hypertension.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The Board notes that multiple blood pressure readings were 
noted while the veteran was on active duty.  The highest of 
these readings was noted to be 127/87.  Pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code (2005), the term essential or 
chronic hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that she had essential or chronic hypertension during 
service.

The Board has reviewed the veteran's post-service treatment 
records.  Although these records confirm that the veteran has 
been diagnosed with hypertension, there is no medical 
evidence associating the veteran's current diagnosis with her 
military service.  The earliest indication was the August 
1999 VA examination report, which noted a diagnosis of 
hypertension.  A July 2002 VA treatment note reported a 4 
year history of hypertension.  There is no medical evidence 
dated prior to August 1999 suggesting a pattern of elevated 
blood pressure readings or that she had been diagnosed with 
chronic or essential hypertension.

In light of the aforementioned evidence, which shows that 
inservice blood pressure readings were within ranges of 
normal, and that the first diagnosis of chronic hypertension, 
or supportive evidence of chronically elevated blood pressure 
readings, does not appear in the record until several years 
after service, the Board concludes that there is no tenable 
basis for a finding that the veteran's claimed hypertension 
had its origins in, or is otherwise related to, service. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as an adjustment disorder, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a systolic murmur is 
denied.

Entitlement to service connection for dysplasia is denied.

Entitlement to service connection for left heel Achilles 
tendonitis is denied.

Entitlement to service connection for right heel Achilles 
tendonitis is denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a right shoulder strain 
is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

Service medical records indicate that the veteran was seen 
for complaints of back pain after being in a rear end 
collision in August 1988.  X-rays taken of the lumbar spine 
at that time were interpreted as being normal.  A December 
1988 service medical record indicated that the veteran 
continued to complain of low back pain.

The August 1999 VA examination report noted the lumbar strain 
was not found at that time.  However, x-rays taken in 
conjunction with the VA examination were interpreted as 
showing a mild bulging at L5-S1.  Clinical records do not 
reflect comments on whether such mild disc bulging may have 
had origins during service as a result of the collision in 
August 1988.  The Board finds that a VA examination is 
warranted in order to address this issue.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
low back disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed low 
back disorder had its origins during 
service, or as a consequence of the motor 
vehicle accident therein.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


